United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joshua S. Harp, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-570
Issued: June 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2015 appellant, through counsel, filed a timely appeal from an August 8,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic brain
injury and an aggravation of her preexisting bipolar condition causally related to a September 21,
2009 employment incident, as alleged.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 8, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP failed to recognize that appellant met her burden
of proof by submitting probative, well-reasoned and rationalized medical opinion evidence to
support her claim for compensation, wrongfully disregarded the medical evidence submitted, and
failed to further develop the medical evidence in processing and evaluating appellant’s claim.
FACTUAL HISTORY
On September 28, 2009 appellant, then a 59-year-old social worker, filed a claim of
traumatic injury (Form CA-1) alleging that she sustained an injury on September 21, 2009 as a
result of hitting her head on a steering wheel during a motor vehicle accident in the performance
of duty.
In an October 6, 2009 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted reports dated September 21 and 23, 2009 from Heather Pile, a
physician’s assistant, who diagnosed facial contusion status-post motor vehicle accident. On
October 2, 2009 Ms. Pile indicated that appellant had some memory loss and a diagnosed head
contusion, ruling out intracranial injury.
By decision dated November 12, 2009, OWCP denied appellant’s claim on the basis that
she failed to establish an injury in the performance of duty.
On November 5, 2010 appellant, through counsel, requested reconsideration
and submitted reports dated February 8 and April 29, 2010 from Linda Granacher, a licensed
clinical social worker, who diagnosed traumatic brain injury and indicated that appellant was in
an employment-related motor vehicle accident on September 21, 2009. Ms. Granacher also
mentioned that appellant fell on ice while visiting her sister’s home on February 19, 2010.
By decision dated March 25, 2011, OWCP denied modification of its prior decision.
On February 1, 2012 appellant, through counsel, requested reconsideration and submitted
psychological and neurological assessment results dated January 14, March 30, and
May 13, 2010.
In reports dated February 8, 2010 through March 20, 2013, Dr. Robert Granacher, a
Board-certified forensic and geriatric psychiatrist, diagnosed bipolar disorder, panic disorder,
and closed head injury due to a motor vehicle accident on September 21, 2009 with aggravation
of cognitive function. Dr. Granacher indicated that appellant had been treated for bipolar
disorder since 1996. He stated that she was in a car accident on September 21, 2009 and
sustained “a closed head injury producing a mild traumatic brain injury.” Dr. Granacher opined
that the mild traumatic brain injury aggravated appellant’s bipolar condition and on October 9,
2009 she experienced an exacerbation of her bipolar disorder.
On May 3, 2010 Dr. Granacher diagnosed cognitive disorder due to closed head injury on
September 21, 2009, with associated mild cerebral atrophy on computerized tomography (CT)
scan. He indicated that appellant was experiencing significant thought difficulty, her thought

2

processes were scattered, her thought and motor speeds were reduced, and she had obvious
cognitive inefficiency.
On May 26, 2010 Dr. Granacher found that a neuropsychological battery of tests revealed
that appellant was impulsive and demonstrated poor vigilance of attention over time and her
visual attention measurements revealed mild to moderate impairment of accuracy on visual
scanning. He found that the majority of her cognitive scores varied from “below average to
above average range.” Dr. Granacher noted that he could “not calculate a completely accurate
preinjury cognitive capacity estimation because of the discrepancy between the predicted Test of
Premorbid Function score and her actual Test of Premorbid Function performance score.”
Dr. Granacher tested appellant using the Connor’s Continuous Performance Test -- II on
January 14, 2010 and found that she showed slight improvement when he tested her again on
March 30, 2010.
On November 9, 2010 Dr. Granacher explained that the mechanical forces of appellant’s
motor vehicle accident on September 21, 2009 probably would not have caused this level of
cognitive dysfunction in an ordinary person, however, “persons with bipolar illness are
exquisitely sensitive to head trauma.” He opined that her head injury “biomechanically
destabilized her bipolar illness such that she [was] now not capable of competitive work.”
On January 14, 2013 Dr. Granacher stated that, prior to the September 21, 2009 motor
vehicle accident, appellant showed no evidence of significant cognitive dysfunction while
laboring under the burden of her bipolar condition. He concluded that her condition was causally
related to the September 21, 2009 motor vehicle accident which “destabilized her moods and
caused a significant impairment of attention.”
By decision dated March 30, 2012, OWCP affirmed its prior decision, as modified,
finding that the evidence was sufficient to establish an injury in the performance of duty, but
failed to establish a causal relationship between appellant’s conditions and the September 21,
2009 employment incident.
On March 28, 2013 appellant, through counsel, requested reconsideration.
In a January 6, 2010 report, Dr. Andrew Schneider, a Board-certified neurologist,
reviewed appellant’s medical history and conducted a physical examination. He indicated that
she had “longstanding bipolar disorder” and provided “a slightly scattered history.”
Dr. Schneider stated that on September 21, 2009 appellant was involved in a car accident where
she hit her head on the steering wheel, but did not lose consciousness. The next week, appellant
was “backing out her vehicle at work when she backed into another car,” but there was no
reported injury. She also had a “bad emotional break” due to an issue with a patient and
coworkers around that same time. Dr. Schneider found that appellant was neurologically awake,
alert, and oriented. Appellant’s speech was clear and fluent. She scored 30 on the Mini Mental
State Examination (MMSE). She could do serial 7s without difficulty. Appellant’s cranial
nerves were unremarkable and funduscopic examination was benign. Regarding her memory
complaints, Dr. Schneider opined that this problem reflected impaired concentration related to
significant affective and emotional stress. He noted that it was difficult to exclude a mild
postconcussion syndrome related to the September 21, 2009 car accident, but concluded that they

3

were not causally related as appellant’s symptoms were not evinced until a month or two later,
after her emotional break. Dr. Schneider reviewed her CT scans and opined that a possible
cerebral atrophy was “an incidental finding, as certainly whatever atrophy [was] present was
there before September, and before September she was at her baseline level of cognitive
functioning….”
By decision dated May 3, 2013, OWCP affirmed its prior decision, as modified,
accepting appellant’s claim for contusion of face, scalp, and neck, except eyes, but finding that
the evidence was insufficient to establish a traumatic brain injury and an aggravation of her
preexisting bipolar condition.
On April 25, 2014 appellant, through counsel, requested reconsideration and submitted
reports dated June 4, 2013 through March 16, 2014 from Dr. Brian Greenlee, an attending
psychiatrist, who indicated that she had a prior diagnosis of bipolar and panic disorder and
diagnosed unspecified episodic mood disorder, panic disorder without agoraphobia, traumatic
brain injury, and cholesterolemia. Dr. Greenlee opined that she had no medical condition
complicating her psychiatric condition or treatment prior to the mild traumatic brain injury on
September 21, 2009, which aggravated her episodic mood disorder and resulted in significant
cognitive difficulties including impairment of attention and executive functioning.
By decision dated August 8, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment

3

Supra note 1.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

4

incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of September 21, 2009 occurred at the
time, and in the place, and manner alleged. The issue is whether appellant’s traumatic brain
injury and an aggravation of her preexisting bipolar condition resulted from the September 21,
2009 employment incident. The Board finds that she did not meet her burden of proof to
establish a causal relationship between the conditions for which compensation is claimed and the
employment incident.
The Board finds that Dr. Schneider’s report does not support appellant’s claim.
Dr. Schneider found that she was neurologically awake, alert, and oriented. Appellant’s speech
was clear and fluent. She scored 30 on the MMSE. Appellant could do serial 7s without
difficulty. Her cranial nerves were unremarkable and funduscopic examination was benign.
Regarding appellant’s memory complaints, Dr. Schneider opined that this problem reflected
impaired concentration related to significant affective and emotional stress. He noted that it was
difficult to exclude a mild postconcussion syndrome related to the September 21, 2009 car
accident, but concluded that they were not causally related as her symptoms were not evidence
until a month or two later, after her emotional break. Dr. Schneider reviewed appellant’s CT
scans and opined that a possible cerebral atrophy was “an incidental finding, as certainly
whatever atrophy [was] present was there before September, and before September [appellant]
was at her baseline level of cognitive functioning.”
In his reports, Dr. Granacher diagnosed bipolar disorder, panic disorder, closed head
injury due to a motor vehicle accident on September 21, 2009 with aggravation of cognitive
function, and cognitive disorder due to closed head injury on September 21, 2009, with
associated mild cerebral atrophy on CT scan. He explained that “persons with bipolar illness are
exquisitely sensitive to head trauma” and opined that appellant’s head injury biomechanically
destabilized her moods and caused a significant impairment of attention such that she was not
capable of competitive work. However, Dr. Granacher failed to explain why she showed slight
improvement when tested using the Connor’s Continuous Performance Test -- II from
January 14 to March 30, 2010. The Board finds that he failed to provide a rationalized opinion
explaining how the September 21, 2009 motor vehicle accident caused a traumatic brain injury
or aggravated appellant’s bipolar disorder. Dr. Granacher noted that her condition occurred
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

5

while she was driving to work, but such generalized statements do not establish causal
relationship because they merely repeat her allegations and are unsupported by adequate medical
rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed conditions.8 He failed to provide an opinion adequately addressing how the
September 21, 2009 incident contributed to appellant’s traumatic brain injury and preexisting
bipolar condition. Thus, the Board finds that the reports from Dr. Granacher are insufficient to
establish that she sustained an employment-related injury.
In his reports, Dr. Greenlee indicated that appellant had a prior diagnosis of bipolar
and panic disorder and diagnosed unspecified episodic mood disorder, panic disorder without
agoraphobia, traumatic brain injury, and cholesterolemia. He opined that she had no medical
condition complicating her psychiatric condition or treatment prior to the mild traumatic brain
injury on September 21, 2009, which aggravated her episodic mood disorder and resulted in
significant cognitive difficulties including impairment of attention and executive functioning.
The Board finds that Dr. Greenlee did not provide sufficient medical rationale explaining how
appellant’s conditions were caused or aggravated by hitting her head on a steering wheel on
September 21, 2009. Therefore, the Board finds that the reports from Dr. Greenlee are
insufficient to establish her claim.
The reports from Ms. Pile, a physician’s assistant, and Ms. Granacher, a licensed clinical
social worker do not constitute competent medical evidence as they do not contain rationale by a
physician relating appellant’s disability to her employment.9 As such, the Board finds that
appellant did not meet her burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained a traumatic brain injury and an aggravation of her preexisting
bipolar condition causally related to the September 21, 2009 employment incident, she has failed
to meet her burden of proof to establish a claim for compensation.
On appeal, counsel contends that OWCP failed to recognize that appellant met her burden
of proof by submitting probative, well-reasoned, and rationalized medical opinion evidence to
support her claim for compensation, wrongfully disregarded the medical evidence submitted, and
failed to further develop the medical evidence in processing and evaluating her claim. For the
reasons stated above, the Board finds that counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
brain injury and an aggravation of her preexisting bipolar condition causally related to a
September 21, 2009 employment incident as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

